Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 04/13/2022. 
Claims 1-6, 8-14, 16-17 are pending and presented for examination. Claims 7, 15, 18-19 are cancelled. 
The rejection of claims 8, 16, under 35 USC § 112, are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the originally filed specification fails to describe “wherein the network nodes for those the received message signal strength is lower than a threshold value, for more than a number of times in pre-determined number of times of the quality measurements, are disqualified as the route selection candidates in the neighbor table.” As an initial matter, examiner respectfully notes that the remarks do not point out the support for the amended subject matter. The closest part of the specification related to the above subject matter appears at par. 0071 of the specification, PG-Pub. This paragraph describes using the average values with a threshold. It does not particularly describe specifically, “…for more than a number of times in pre-determined number of times of the quality measurements…” As such, the subject matter is new matter. Claims 9, 17 also recite the same subject matter and is rejected for same reason. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, 9-12, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (WO 2016/137375) in view of CN 101394357 (referred to as reference 2 from hereon, previously cited on 02/10/2021 with translation, references are from translation document).

Regarding claims 1, 9, 17, Shen discloses a method performed by a network node, a computer program product comprising computer readable storage medium or a network node for route creation in communication of data in a Bluetooth Low Energy (BLE) mesh network the method comprising: 
wherein the messages comprises information that comprises received message signal strength (see page 14, discloses Action 504, discloses link quality, which can be quantified as signal strength);
obtaining a neighbor table based on messages received from different network nodes (see page 20, line 32-page 21, line 8, discloses master node collecting or receiving messages from the neighbor nodes and stores this information relating to slave devices, see also page 13, line 32-page 15, line 15). 
Shen fails to disclose but reference 2 discloses wherein the messages comprises information that comprises received message signal strength (par. 0059, 0071, 0077-0085, discloses using received signal strength);
wherein the network nodes that are qualified with a reliable link in terms of signal strength or quality measurements are marked as route selection candidates in the neighbor table (par. 0085, 0090, the nodes for which hello messages are received periodically with a certain signal quality are recorded in the neighbor table as active, which are the only nodes used in route selection, see also par. 0113-0119);
wherein the network nodes for those the received message signal strength is lower than a threshold value, for more than a number of times in pre-determined number of times of the quality measurements, are disqualified as the route selection candidates in the neighbor table (see par. 0077-0089, discloses marking the specific neighbor nodes in a connected or interrupted state, i.e. qualified or disqualified route, the status is based on sliding weighted average, the specific example described includes marking a route as disqualified when the received signal strength over 5 period window average is less than threshold); 
receiving a route request message from a transmitting network node (see par. 0116-0119, describes node C receiving the RREQ(A)); and 
discarding the route request message if the transmitting network node is not marked as a route selection candidate in the neighbor table (see par. 0115-0119, discloses discarding the RREQ based on the marking the connection interrupted). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include discarding the route request message for example if the particular transmitting node does not meet the signal or quality level as described by reference 2. 
The motivation for doing so would be to prevent creating association with nodes that have poor connection. 

Regarding claim 2, 10, Shen discloses the method or the network node wherein the messages are BLE mesh messages (page 22, line 22-page 23, line 1).

Regarding claim 3, 11, Shen discloses the method or the network node wherein the information further comprises one or more of the following: an identity that identifies a device in the BLE mesh network (see page 14, lines 28-32, discloses a message comprising devices in BLE mesh network); and advertisement channel index (not required), and wherein obtaining the neighbor table comprises creating the neighbor table based on the information of the received messages (see page 20, line 32-page 21, line 8, and page 13, line 32-page 15, line 15, discloses creating SNT and MNT with information received from the exchanged messages).  

Regarding claim 4, 12, Shen discloses the method or the network node further comprising: 
collecting the information related to the messages (see page 13, line 31-page 14, line 21, discloses exchange of message with information related to reachability of neighbor nodes); and 
updating the neighbor table based on the collected information (see page 13, line 31-page 14, line 21, discloses updating the SNT and MNT).  

Regarding claim 6, 14, Although, Shen discloses the method or the network node, wherein selecting the association comprises a route between the network node and a different network node based on the neighbor table (see fig. 4A, discloses transmitting message from the network node to a different network node based on the neighbor table), it fails to disclose but reference 2 discloses setting up an association with the transmitting network node if the transmitting network node is marked as a route selection candidate in the neighbor table, wherein setting up the association comprises selecting a route between the network node and a different network node or the transmitting network node based on the neighbor table (see par. 0113-0119, discloses creating the association if the node meets the quality criteria and is marked in connected state).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include setting up an association with the transmitting network node if the transmitting network node is marked as a route selection candidate in the neighbor table as described by reference 2. 
The motivation for doing so would be to prevent creating association with nodes that have poor connection or maintain good quality nodes. 

Regarding claim 8, 16, Shen fails to disclose but reference 2 discloses the method further comprising setting up an association with the transmitting network node (see par. 0074, 0095-0105), wherein setting up the association with the transmitting network node comprises: 
using a timer to periodically compare a current time with a last reported timestamp of the message transmitted by the transmitting network node (see par. 0074, 0095-0105); 
identifying that the message transmitted by the transmitting network node has completely missed due to a poor radio link (see par. 0095-0105); and 
disqualifying the transmitting network node from the neighbor table (see par, 0095-0105). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include identifying a poor radio link and disqualify the node from the neighbor table as described by reference 2. 
The motivation for doing so would be to prevent creating association with nodes that have poor connection or maintain good quality nodes. 

Claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of reference 2 as applied to claim 1 above, and further in view of Corinella et al. (WO 2014/127104 A2, cited in IDS).

Regarding claim 5, 13, Shen fails to disclose but Corinella discloses the method further comprising post-processing the information by filtering the information (par. 0059, discloses filtering as prioritizing).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include filtering as post-processing such that the information can be prioritized. 
The motivation for doing so would be to allow determining optimal route.   

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
Applicant amended the claim to incorporate additional subject matter and argues that the Shen or reference 2 fails to disclose the newly recited limitation. Examiner respectfully disagrees. The rejection as modified above describes that at least Shen discloses first amended limitation and reference 2 discloses both of the limitations. As such, the arguments are not persuasive. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Strater et al. (US 2018/0352493 A1) discloses utilizing a sliding window average of RSSI and threshold value for qualification and disqualification of routes. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466